DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 7, 14, and 21 have been canceled. Claims 1-6, 8-13, and 15-20 are pending. Claims 1-6, 8-13, and 15-20 have been examined. Claims 1-6, 8-13, and 15-20 have been allowed. 

Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claims 1, 8, and 15, Garvey, Kaushal, Nasle, and Mason in combination teach a method for predicting equipment downtime based on information from the equipment including a use interface illustrating a graph of generated survivability data but do not teach: 
a second section that illustrates a plurality of user interface elements for each of the plurality of parameter fields that correspond to a top N number of parameters having an absolute magnitude value of a correlation coefficient greater than or equal to a predetermined threshold, wherein the absolute magnitude value of the correlation coefficient 1 indicates a linear correlation between the parameters and a probability of failure of the equipment under test, and the absolute magnitude value of the correlation coefficient 0 indicates no correlation between the parameters and the probability of failure of the equipment under test, wherein each user interface element displays:
an indicator showing the probability of failure of the equipment under test that is adjusted corresponding to a user manipulation of the control, wherein a user changes the parameter value using the control; and 

in combination with other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129